Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-34 and 36-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See the analysis below:
Claim 22

Step 1: The claim is directed to a method, therefore it falls into the statutory category of a method.
Step 2A Prong 1: The claim recites, inter alia:
Identifying a type of fact that can be determined from the unstructured document; (Mental step of reading or observing a document and determining type of data.)
Determining, a channel to extract facts from the unstructured document based on the types of the fact; (mental step of matching the document type to a system or person best suited for it.)
Assigning, one or more facts from the unstructured document to a first module, wherein the first module is associated with a priority ranking relative to at least one second module; (mental step of matching a the document type to a system or person best suited for it based on ranking of the person.)
Extracting, the one or more facts from the unstructured document based on the priority ranking of the first module (mental step of identifying facts or data in a document.)

Step 2A Prong 2:
The judicial exception is not integrated into a practical application. Aside from the limitations above , the claim recites “obtaining an unstructured document”, “obtaining, a computer system, a data model”,  “distributing, by the computer system, the unstructured document to the channel”, “by the channel”, “storing the extracted facts in the data model”. The limitations of “obtaining an unstructured document” and “obtaining, a computer system, a data model” are extra-solution activity of receiving data; and the limitations of “distributing, by the computer system, the unstructured document to the channel” is extra-solution activity of sending data, see MPEP 2106.05(g). The use of a computer system, channels, and modules are generic computer components used to execute the abstract idea, see MPEP 2106.05(b). Lastly “storing the extracted facts in the data model” is extra-solution post activity of storing data, see MPEP 2106.04(d)(ii).

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of “obtaining an unstructured document” and “obtaining, a computer system, a data model” are extra-solution activity of receiving data; and the limitations of “distributing, by the computer system, the unstructured document to the channel” is extra-solution activity of sending data, see MPEP 2106.05(g). The use of a computer system, channels, and modules are generic computer components used to execute the abstract idea, see MPEP 2106.05(b). Lastly “storing the extracted facts in the data model” is extra-solution post activity of storing data, see MPEP 2106.04(d)(ii). Thus all the limitations are well understood-routine and conventional and do not amount to significantly more.
23. The computer-implemented method of claim 22, wherein the priority ranking of the first module is higher than a priority ranking of the second module. (This amounts to to extra solution activity which is not significantly more, see MPEP 2106.05(g).)

24. The computer-implemented method of claim 23, wherein the second module includes one or more additional facts assigned by the computer system.  (This amounts to specific data types or format. This would amount to extra solution activity which is not significantly more, see MPEP 2106.05(g).)

25. The computer-implemented method of claim 24, wherein extracting the one or more facts from the unstructured document comprises extracting the one or more facts included in the first module before extracting the one or more additional facts included in the second module based on the priority rankings.  (This amounts to a mental step of a user identifying facts or data in a document. The extracting one or more facts in the first module before extracting one or more additional facts included in the second module based on priority rankings amounts to specific data types or format. This would amount to extra solution activity which is not significantly more, see MPEP 2106.05(g).)

26. The computer-implemented method of claim 22, wherein the one or more facts are assigned to the first module based on a type of the one or more facts.  (This amounts to specific data types or format. This would amount to extra solution activity which is not significantly more. )

27. The computer-implemented method of claim 22, wherein extracting the one or more facts from the unstructured document includes extracting at least two facts in parallel.  (This amounts to a mental process of a user reading documents and considering two facts at the same to determine which to use.)

28. The computer-implemented method of claim 22, wherein extracting the one or more facts uses at least one of a regular expression or a machine learning technique.  (This amount to the use of machine learning models, recited at a high-level of generality, as a tool, represent a Field of Use and Tech. Environment, as set forth in MPEP 2106.05(h) and do not provide a practical application.)

29. The computer-implemented method of claim 22, wherein: the channel is associated with multiple abstractors; the abstractors perform at least a portion of the extracting; and extracting the one or more facts from the unstructured document comprises comparing facts extracted by the abstractors.  (This amounts to a mental processor of comparing the channel to person suitable to process it and matching those users, and then users reading the document and determining facts in the document.)

30. The computer-implemented method of claim 29, further comprising: determining times at which the abstractors extracted associated facts; and displaying the determined times with their associated facts at a graphical user interface. (This amounts to a mental processor of of a user noting a time at which a document was read and facts were determined from the document and displaying those facts is extra-solution post activity of displaying data, see MPEP 2106.05(b) .)  

31. The computer-implemented method of claim 29, wherein at least one of the abstractors is designated for a plurality of modules including the first module.  (This amounts to a mental step of comparing and matching abstractors to modules.)

32. The computer-implemented method of claim 22, wherein extracting the one or more facts is performed by at least one computer system.  (This amount to the use generic computer components used to execute the abstract idea, see MPEP 2106.05(b).
33. The computer-implemented method of claim 22, further comprising verifying the extracted facts stored in the data model, wherein the one or more unstructured documents include training documents for which the facts are known.  (This amounts to a mental step of a user determining data from document is correct, and the documents including training document is extra-solution activity.)

34. The computer-implemented method of claim 22, further comprising identifying a cohort of patients based on the extracted facts.  (This amounts to mental step of comparing patients to document data to identifying a good of patients)

36. The computer-implemented method of claim 22, further comprising: identifying at least one of the extracted facts as being longitudinal; and comparing the at least one fact to previously extracted facts of a same type for a same patient.  (This amounts to a mental step of comparing data to find similar data, and the observing or reading data to determine data types.)

37. The computer-implemented method of claim 22, further comprising: extracting a set of facts from a set of unstructured documents; establishing the set of unstructured documents as a training set; training a model using the set of facts and the set of unstructured documents; and extracting new facts from new unstructured documents using the model. (The extracting a facts from unstructured documents and establishing a set as training set is  metal step of reading of documents, determining facts, and recording them. Training a model and using that model to extract facts is the use of a tool, represent a Field of Use and Tech. Environment, as set forth in MPEP 2106.05(h) and do not provide a practical application or amount to significantly more.)

38. The computer-implemented method of claim 22, further comprising determining, by the one or more computers, the corresponding channels to extract facts from the pieces of unstructured data based on the first and second modules.  (This amounts to a mental process of a user comparing the matching facts to channels by comparing the data type and matching it to proper channels.)

39. The computer-implemented method of claim 38, wherein at least two of the channels are trained separately from each other. (This amount to the use of machine learning models, recited at a high-level of generality, as a tool, represent a Field of Use and Tech. Environment, where models are trained, see MPEP 2106.05(h). This does not provide a practical application or amount to significantly more.)

In regards to claim 40 and 41 and there are the system and non-transitory computer readable storage medium embodiment of claim 22 and thus fall into a statutory category. Additionally it contains limitations similar to that of claim 22 and rejected using the reasoning found in claim 22. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 22-34, 36 and 38-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maitra et al. (US 20160048655 A1 – hereinafter referred to as Maitra).

In regards to claim 22, Maitra discloses a computer-implemented method for processing data originating from electronic medical records, comprising: 
obtaining an unstructured document; (Maitra para. [0033] teaches “The pharmacovigilance system 100 may receive documents from various disparate Sources, which may contain documents in different formats and may contain structured or unstructured textual information.)
obtaining, by a computer system, a data model, the data model identifying a type of fact that can be determined from the unstructured document; (Maitra para. [0044] teaches “For example, different occurrence models may implicitly or explicitly define particular parameters (e.g. temporal parameters), and by placing the identified relationships within a particular occurrence model clinical inferences may be more readily identified” and para. [0033, 0036, and 0037] teaches a variety of different uses for the system and different types of information (i.e. modules) that can be determined including semantic classes, temporal change of events, medical reports, and make casual inferences.) Also page [0038] teaches “The pharmacovigilance system 100 may further process this information to identify more global relationships, for example, identifying relationships between events throughout the document that form a temporal chain of events. For example, the pharmacovigilance system 100 may identify a chain of events connecting the consumption of a drug with an adverse event experienced by the patient. The pharmacovigilance system 100 may also use discourse parameters to infer potential causal links between these temporally ordered events.” Also paragraph [0063] teaches different case types.)
determining, by the computer system, a channel to extract facts from the unstructured document based on the type of fact;  and assigning, by the computer system, one or more facts from the unstructured document to a first module , wherein the first module is associated with a priority ranking relative to at least one second module (Maitra Paragraph [0067] “The ITAP interface 275 may allow the user to modify identified events, add additional events and adjust the event timeline, as well as allowing the user to link or associate different events with one another” teaches that users (channel) can add and modify events from documents which is a form of extracting facts. Maitra Paragraph [0063] “suggest safety reviewers and medical reviewers to whom the case may be assigned, for example, based on their work load or their specific skill set” teaches that documents and cases may be assigned based on a particular reviewers training and skill set. Also para. [0033, 0036, and 0037] teaches a variety of different uses for the system and different types of information (i.e. modules) that can be determined including semantic classes, temporal change of events, medical reports, and make casual inferences. Additionally Maitra para. [008-0081] teaches assigning document to semantics or terms (modules) to a document based on semantic scores, wherein the term with the highest score (priority ranking) is assigned. )

distributing, by the computer system, the unstructured document to the channel; (Maitra para. [0062] “Work managers, likewise, may use the interface 278 in performing their responsibilities, which may include uploading cases into the system, assigning cases to case processor and medical reviewers…” teaches that cases (unstructured documents) may be assigned to these channels.)

extracting, by the channel, the one or more facts from the unstructured document based on the priority ranking of the first module; and  (Maitra Paragraph [0067] “The ITAP interface 275 may allow the user to modify identified events, add additional events and adjust the event timeline, as well as allowing the user to link or associate different events with one another” teaches that users (i.e. channels) can add and modify events from documents which is a form of extracting facts.)

storing the extracted facts in the data model. (Maitra Paragraph [0071] “Users of the pharmacovigilance system 100 may also help to define and modify ontologies through the various ITAP interfaces 275, which may facilitate interaction, through the ontology framework 240, with one or more ontology models 241, 242. For example, the ontology framework 240 may provide visualization support for the pharmacovigilance system 100, which may present ITAP interfaces 275 to users of the system 100 allowing them to manipulate one or more ontology models” teaches using models to represent the information from the unstructured documents).


In regards to claim 23, Maitra discloses the computer-implemented method of claim 22, wherein the priority ranking of the first module is higher than a priority ranking of the second module. (Maitra para. [008-0081] teaches assigning document to semantics or terms (modules) to a document based on semantic scores, wherein the term with the highest score (priority ranking) is assigned. )

In regards to claim 24, Maitra discloses the computer-implemented method of claim 23, wherein the second module includes one or more additional facts assigned by the computer system.  (Maitra Paragraph [0063] “suggest safety reviewers and medical reviewers to whom the case may be assigned, for example, based on their work load or their specific skill set” teaches that documents and cases may be assigned based on a particular reviewers training and skill set. Additionally Maitra para. [008-0081] teaches assigning document to semantics or terms (modules) to a document based on semantic scores, wherein the term with the highest score (priority ranking) is assigned, and if the one is rejected then the next highest is assigned. This would indicate there are more than 1 modules and facts are assigned to them as them.)

In regards to claim 25, Maitra discloses the computer-implemented method of claim 24, wherein extracting the one or more facts from the unstructured document comprises extracting the one or more facts included in the first module before extracting the one or more additional facts included in the second module based on the priority rankings.  (Maitra para. [0063] teaches wherein documents by be reassigned from one abstractor to another based on work load, this would indicate that more than one abstract is associated with a channel, para. [0064] teaches reviewers reviewing and corrected or editing document information, which a form of fact extractions and is performed by the reviewer or abstractor.)


In regards to claim 26, Maitra discloses the computer-implemented method of claim 22, wherein the one or more facts are assigned to the first module based on a type of the one or more facts.  (Maitra para. [008-0081] teaches assigning document to semantics or terms (modules) to a document based on semantic scores, wherein the term with the highest score (priority ranking) is assigned.)

In regards to claim 27, Maitra discloses the computer-implemented method of claim 22, wherein extracting the one or more facts from the unstructured document includes extracting at least two facts in parallel.  (Maitra para. [0051] teaches system operating in to produce and query more than one piece of data (facts) in parallel.)

In regards to claim 28, Maitra discloses the The computer-implemented method of claim 22, wherein extracting the one or more facts uses at least one of a regular expression or a machine learning technique.  (Maitra para. [0097] teaches the system utilizes machine learning for processing and classifying unstructured documents.)

In regards to claim 29, Maitra discloses the computer-implemented method of claim 22, wherein: the channel is associated with multiple abstractors; the abstractors perform at least a portion of the extracting; and extracting the one or more facts from the unstructured document comprises comparing facts extracted by the abstractors.  (Maitra para. [0063] teaches wherein documents by be reassigned from one abstractor to another based on work load, this would indicate that more than one abstract is associated with a channel, para. [0064] teaches reviewers reviewing and corrected or editing document information, which a form of fact extractions and is performed by the reviewer or abstractor.)

In regards to claim 30, Maitra discloses the computer-implemented method of claim 29, further comprising: determining times at which the abstractors extracted associated facts; and displaying the determined times with their associated facts at a graphical user interface.  (Maitra para. [0064] teaches abstractor extracting facts and displaying data, and para. [0089 and 0098] teaches time associated with events and facts.)

In regards to claim 31, Maitra discloses the computer-implemented method of claim 29, wherein at least one of the abstractors is designated for a plurality of modules including the first module. (Maitra para. [0064] teaches wherein a reviewer (abstractor) can review and edit data associated case information, patient details, source details, drug details and event details (wherein these would be different modules.) 

In regards to claim 32, Maitra discloses the computer-implemented method of claim 22, wherein extracting the one or more facts is performed by at least one computer system.  (Maitra para. [0136] teaches “With reference to Fig. 12, a server 110 in the pharmacovigilance system 100 may be a personal computer, server, or other suitable computer” this teaches that the system is performed by a computer.)

In regards to claim 33, Maitra discloses the computer-implemented method of claim 22, further comprising verifying the extracted facts stored in the data model, (Maitra para. [0064] teaches “the medical reviewer may be able to correct and validate this information thought the interface 277”, this teaches validating the information.) wherein the one or more unstructured documents include training documents for which the facts are known.  (Maitra para. [0097] “The NLP pipeline 220 may utilize machine learning code that is trained to detect the boundaries of words or groups of words, so that the combination of words having the highest probability of occurring together (in a linguistic sense) are grouped together as a coherent ‘chuck’. In situations where the semantic class has certain attributes or subclasses, the pharmacovigilance system 100 may also attempt to fill, or match, these attributes” teaches training based on words in documents where the correct information is known.)

In regards to claim 34, Maitra discloses the computer-implemented method of claim 22, further comprising identifying a cohort of patients based on the extracted facts.  (Maitra para. [0062] “allowing the manger to search for individual cases or groups of cases (e.g. by drug, location, or safety or medical reviewer and providing visual indications as to the changes in the case status” teaches groups of cases (i.e. cohort), where each case refers to a patient seen in para. [0005] based on the facts listed.)

In regards to claim 36, Maitra discloses the computer-implemented method of claim 22, further comprising: identifying at least one of the extracted facts as being longitudinal; and comparing the at least one fact to previously extracted facts of a same type for a same patient.  (Maitra Paragraph [0038] “For example, the pharmacovigilance system 100 may identify a chain of events connecting the consumption of a drug with an adverse event experienced by the patient. The pharmacovigilance system 100 may also use discourse parameters to infer potential causal links between these temporally ordered events” teaches facts can be observed over type for a certain patient).

In regards to claim 38, Maitra discloses the computer-implemented method of claim 22, further comprising determining, by the one or more computers, the corresponding channels to extract facts from the pieces of unstructured data based on the first and second modules.  (Maitra Paragraph [0063] “suggest safety reviewers and medical reviewers to whom the case may be assigned, for example, based on their work load or their specific skill set” teaches that documents and cases may be assigned based on a particular reviewers training and skill set. Also para. [0033, 0036, and 0037] teaches a variety of different uses for the system and different types of information (i.e. modules) that can be determined including semantic classes, temporal change of events, medical reports, and make casual inferences. Additionally Maitra para. [008-0081] teaches assigning document to semantics or terms (modules) to a document based on semantic scores, wherein the term with the highest score (priority ranking) is assigned, wherein the different semantic terms are first and second modules and the user is assigned based skills as it relates to the documents. )

In regards to claim 39, Maitra discloses the computer-implemented method of claim 38, wherein at least two of the channels are trained separately from each other. (Maitra Paragraph [0063] “suggest safety reviewers and medical reviewers to whom the case may be assigned, for example, based on their work load or their specific skill set” teaches that documents and cases may be assigned based on a particular reviewers training and skill set, wherein workers are trained separately as they have different skill sets.)

	In regards to claims 40 and 41, they are the system and non-transitory computer storage medium embodiment of claim 22 and rejected using the reasoning found in claim 22. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US 20160048655 A1 – hereinafter referred to as Maitra) in view of Nihal et al. (US 20140025429 A1 – hereinafter referred to as Nihal).
Regarding claim 35, Maitra discloses the computer-implement method of claim 22, further comprising: determining a measure of quality for the extracted facts (Maitra Paragraph [0064] “the medical reviewer interface 277 may display the sources document for the case, along with the relevant information extracted from the document, for example, the case information, patient details, source details, drug details and event details. The medical reviewer may be able to correct and validate this information” teaches measuring the correctness (i.e.) quality of the information);
Maitra fails to teach and updating the data model based on the measure of quality.
Nihal teaches and updating the data model based on the measure of quality (Nihal Paragraph [0015] “The service quality category measure providing process may update the predicting model based on the actual category measure difference and the predicted measure category difference” teaches that a model can be updated based on a measure of quality of facts the model is based on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maitra in view of Nihal in order to update a model based on a measured quality as Maitra and Nihal deal with updating a model using feedback, which is applicable to any model type. The benefit to doing so is fine tuning your model to perform better when the quality has been updated.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US 20160048655 A1 – hereinafter referred to as Maitra) in view of King et al. (US 20160224662 A1 – hereinafter referred to as King).

Regarding claim 37, Maitra discloses the computer-implemented method of claim 22, further comprising: extracting a set of facts from a set of unstructured documents (Maitra Paragraph [0033] “The pharmacovigilance system 100 may receive documents from various disparate sources, which may contain documents in different formats and may contain structured or unstructured textual information. The documents may, for example, include medical records for a patient taking the drug. The pharmacovigilance system 100 may process these documents to extract information contained therein” teaches extracting information (i.e. facts) from unstructured documents);
Maitra fails to teach establishing the set of unstructured documents as a training set; training a model using the set of facts and the set of unstructured documents; and extracting new facts from new unstructured documents using the model.
King teaches establishing the set of unstructured documents as a training set (King Paragraph [0036] “Next, a "training" set is defined from subsets of S and R” teaches defining a training set); training a model using the set of facts and the set of unstructured documents (King Paragraph [0037] “After defining the training set, one or more document classifiers are typically fitted to the training data to try to predict membership in S or R, using as predictors any element of the text of the documents (other than their deterministic definitions, KR and KS). Any set of statistical, machine learning, or data analytic classifiers may be used, but preferred embodiments utilize as large a set as is convenient and computationally feasible” teaches defining a model with the training set); and extracting new facts from new unstructured documents using the model (King Paragraph [0038] “Next, the classifiers estimated in the training set are utilized to estimate the probability of each document in the search set falling into either R or S” teaches using the model to obtain new facts from new documents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maitra in view of King in order to use documents to train a model for future yes as Maitra and King deal with extracting information from documents. The benefit to doing so is accurately extracting information from future documents by training a model to help classify them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127